Citation Nr: 1529686	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  He died in September 2011.  Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin.  The matter was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.  

In February 2015, the Board remanded this matter for further development.  The appeal has been returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of the February 2015 remand was to afford the appellant the opportunity to obtain copies of all outstanding treatment records referable to the Veteran's atherosclerotic and hypertensive cardiovascular disease.  In March 2015, the RO sent the appellant a VA letter enclosed with VA Form 21-4142 and VA Form 21-4142a to submit additional evidence to support claim including available records from St. Alexius Hospital was sent.  

As of April 9, 2015 no additional evidence has been received, and on this same date, the RO issued a supplemental statement of the case (SSOC) that in part noted the appellant's failure to return these forms authorizing the RO to obtain private medical evidence on her behalf.  Later that month, the appellant signed and returned a VA Form 21-4142a authorizing the VA to obtain medical records from Dr. Viloria and the John Cochrane Hospital; such document is noted to be in the VBMS folder, along with the April 2015 SSOC.  In light of this, the originating agency should make an attempt to obtain evidence from these sources.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the medical records cited by the signed VA Form 21-4142a, to include records from a Dr. Viloria and from John Cochrane Hospital referable to any other VA or non-VA treatment rendered the Veteran for his atherosclerotic and hypertensive cardiovascular disease. 38 U.S.C.A. § 5103A (b)(1).  If any such records are unavailable, the reasons for the unavailability of these records must be documented.

2.  After completing all indicated development, the RO shall readjudicate the claim remaining on appeal. If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






